Cite as 2015 Ark. 347

                 SUPREME COURT OF ARKANSAS
                                        No.   CR-15-724

   DARRELL DENNIS                                Opinion Delivered   October 1, 2015

                               APPELLANT MOTION TO BE RELIEVED AS
                                         ATTORNEY FOR APPELLANT AND
   V.                                    STAY BRIEFING SCHEDULE.

   STATE OF ARKANSAS                             MOTION GRANTED.

                                 APPELLEE


                                        PER CURIAM


        Thomas B. Devine, III, a full-time, state-salaried public defender, was appointed by

the circuit court too represent Darrell Dennis in the above case, 60CR-13-2207. Dennis

received a life-without-parole sentence after a jury convicted him of capital murder. A

notice of appeal and request for the transcribed record has been filed.

        In Rushing v. State, 340 Ark. 84, 8 S.W.3d 489 (2000), we held that full-time, state-

salaried public defenders were ineligible for compensation for their work done on appeal.

Since Rushing, the General Assembly passed Ark. Code Ann. § 19-4-1604(b)(2)(B) (Supp.

2007), which states as follows: “a person employed as a full-time public defender who is not

provided a state-funded secretary may also seek compensation for appellate work from the

Supreme Court or Court of Appeals.”

        Mr. Devine states in his motion that he is provided a full-time, state-funded secretary.

We therefore grant his motion to be relieved as counsel. We appoint attorney William O.

                                                1
                                    Cite as 2015 Ark. 347

James, Jr., to represent the appellant. Our clerk is directed to set a new briefing schedule for

the appeal.

       Motion granted.




                                               2